



EXHIBIT 10.24v
NON-COMPETITION AND CONFIDENTIALITY COVENANTS


THIS INSTRUMENT is made and given this ___ day of _________ 20__ by
__________(“Participant”) to and for the benefit of Tiffany and Company, a New
York corporation, and its Affiliates, with reference to the following facts and
circumstances:


A.
Participant wishes to receive Equity Awards which might be granted to
Participant in the future or which have been granted to Participant, in each
case on the condition that Participant executes and delivers this instrument,
and is willing to make the promises set forth in this instrument and to execute
and deliver this instrument, in order to be eligible to receive such Equity
Awards. Participant understands that Equity Awards may be forfeited and any
Proceeds of Equity Awards may become due and payable to Tiffany if Participant
breaches the covenants contained in this instrument.



B.
If Participant is a participant or former participant in the Deferral Plan,
Participant wishes to receive Excess DCRB Contributions; wishes to execute this
instrument pursuant to Section 5.1(C) of such Plan; and understands that any
such Excess DCRB Contributions and Investment Fund performance credited to such
Contributions may be forfeited pursuant to such Plan if Participant breaches the
covenants contained in this instrument.



C.
If Participant is a participant or former participant in the Excess Plan,
Participant wishes to receive a Benefit, as defined in such Plan; wishes to
execute this instrument pursuant to Section 3.12 of such Plan; and understands
that any such Benefit may be forfeited pursuant to such Plan if Participant
breaches the covenants contained in this instrument.



D.
Participant further understands that Tiffany has the right under this instrument
to obtain injunctive or other equitable relief to enforce the covenants
contained herein, including without limitation the Non-Compete Obligations
described in Section 2(c)(i) of this instrument (if applicable to Participant).
This right is in addition to Tiffany’s right to recover the forfeitures
described in paragraphs A-C above if Participant breaches the covenants
contained in this instrument.



E.
Participant agrees that the benefits recited above, as applicable, in addition
to Participant’s continued or new employment with Tiffany and any additional
consideration provided for herein, constitute full and fair consideration for
the covenants made in this instrument.



NOW THEREFORE, Participant hereby agrees as follows:


1.Defined Terms. Capitalized terms used herein shall have the meanings ascribed
to them below or in the attached Definitional Appendix:


“Board” means the Board of Directors of Tiffany and Company, a New York
corporation.


“Confidential Information” means all confidential or proprietary information or
trade secrets in any form or medium relating in any manner to Tiffany and/or its
business, clients, vendors and suppliers, including but not limited to,
contemplated new products and services,




Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     1



--------------------------------------------------------------------------------





marketing and advertising campaigns, sales projections, creative campaigns and
themes, financial information, budgets and projections, system designs,
employees, management procedures and systems, employee training materials,
equipment, production plans and techniques, product and materials
specifications, product designs and design techniques, client information
(including purchase history and client identifying information) and supplier and
vendor information (including the identity of suppliers and vendors and
information concerning the capacity of or products or pricing provided by
specific suppliers and vendors); notwithstanding the foregoing, “Confidential
Information” shall not include information that becomes generally publicly
available other than as a result of a disclosure by Participant or that becomes
available to Participant on a non-confidential basis from a Person that to
Participant’s knowledge, after due inquiry, is not bound by a duty of
confidentiality. In addition, notwithstanding the foregoing or anything else
contained herein to the contrary, this instrument shall not preclude Participant
from disclosing Confidential Information to the extent permitted by Sections
3(e), (f) and (g).


“Covenant Term” means the period beginning with the date of this instrument and
ending upon the earlier of (i) the first anniversary of Participant’s
Termination Date or (ii) a Change in Control.


“Deferral Plan” means the Tiffany and Company Executive Deferral Plan, as
amended from time to time.


“Designated Severance Event” means a termination of Participant’s employment
with Tiffany that occurs prior to a Change in Control and that results in
Participant becoming eligible for payment of severance benefits under any
Employment Agreement or any written severance plan or program adopted by Parent
or an Affiliate of Parent, including without limitation the Tiffany & Co.
Executive Severance Plan and the Tiffany and Company Severance Plan, in each
case as amended from time to time. For the avoidance of doubt, a termination of
employment that results in Participant becoming eligible only for severance
benefits mandated by statute, regulation, or a collective agreement will not
constitute a Designated Severance Event.


“Equity Awards” means any grant of options to purchase, restricted shares of,
stock units that may be settled in, or stock appreciation rights that may be
measured by appreciation in the value of, the Common Stock of Tiffany & Co.,
including any grants made under the terms of the 2005 Employee Incentive Plan,
the 2014 Employee Incentive Plan or any plan adopted by Tiffany & Co. subsequent
to the date of this instrument including grants made both before and after the
date of this instrument.


“Excess DCRB Contribution” shall have the meaning provided in the Deferral Plan.


“Excess Plan” shall mean the 2004 Tiffany and Company Un-funded Retirement
Income Plan to Recognize Compensation in Excess of Internal Revenue Code Limits,
as amended from time to time.
 
“Investment Fund” shall have the meaning provided in the Deferral Plan.






















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     2



--------------------------------------------------------------------------------





“Jewelry” means jewelry (including but not limited to precious metal or silver
jewelry or jewelry containing gemstones) or watches.


“Luxury Retail Trade” means the operation of one or more retail outlets
(including websites, stores-within-stores, leased departments or concessions)
that primarily sell luxury merchandise in or to any city in the world in which a
TIFFANY & CO. store is located at the time in question. 


“Notice” shall have the meaning provided in Section 7(d) of this instrument.


“Non-Compete Obligations” shall have the meaning provided in Section 2(c)(ii) of
this instrument.


“Other Competitive Trade” means (i) the operation of one or more retail outlets
primarily selling one or more of the following: leather goods, sterling silver
goods other than Jewelry, china, crystal, stationery or fragrance, in any city
in the world in which a TIFFANY & CO. store is located at the time in question,
or (ii) the production or development of such products for retail sale,
regardless of where in the world such activities are conducted.


“Proceeds of Equity Award” means, in U.S. dollars, (i) with respect to an Equity
Award of restricted stock or stock units, the value of the shares on the date
the Equity Award vests, and (ii) with respect to an Equity Award that is an
option to purchase or a stock appreciation right, the spread between the strike
price and the market value for the underlying shares on the exercise date, in
each of cases (i) and (ii) measured by the simple average of the high and low
selling prices of such shares on the principal market on which such shares are
traded as of the vesting or exercise date, as applicable, if such vesting or
exercise date is a trading date (and if such vesting or exercise date is not a
trading date, then as of the trading date next following the vesting or exercise
date).


“Proposed Transaction” shall have the meaning provided in Section 5 of this
instrument.


“Restricted Territory” means the entire world, but if Participant’s position
does not involve global responsibilities or a court of competent jurisdiction
deems such geographic scope to be overly broad, then it means any country,
sovereignty or equivalent geographic region where Participant works or with
which Participant has material contact; or with respect to which Participant has
responsibility, supervision, and/or knowledge of the business, customers or
other Confidential Information of Tiffany or any of its Affiliates.


“Retail Jewelry Trade” means the operation of one or more retail outlets
(including websites, stores-within-stores, leased departments or concessions)
selling Jewelry in or to any city in the world in which a TIFFANY & CO. store is
located at the time in question; provided that, for the purpose of this
definition, a retail outlet will not be deemed engaged in the Retail Jewelry
Trade if less than 25% of the items displayed for sale in such outlet are
Jewelry, so that, by way of example, an apparel store that offers Jewelry as an
incidental item would not be deemed engaged in the Retail Jewelry Trade
hereunder.


















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     3



--------------------------------------------------------------------------------





“Tiffany” means Tiffany and Company, a New York corporation, and if the context
so requires, Tiffany and Company and/or any Affiliate of Tiffany and Company,
such term to be interpreted broadly so as to give rights equivalent to Tiffany
and Company to any Affiliate of Tiffany and Company.


“Wholesale Jewelry Trade” means the sale of Jewelry or gemstones to the Retail
Jewelry Trade, the development or design of Jewelry for sale to the Retail
Jewelry Trade or the production of Jewelry for sale to the Retail Jewelry Trade
regardless of where in the world such activities are conducted.


2.Non-Competition and Other Covenants. To protect Tiffany’s legitimate
protectable interests in, among other things, the Confidential Information and
Tiffany’s business relationships and goodwill:


(a)Participant agrees that, during the Covenant Term, Participant will not
directly or indirectly (whether as a director, officer, consultant, principal,
owner, member, partner, advisor, financier, employee, agent or otherwise) in the
Restricted Territory:


i.Employ, engage, attempt to employ or engage, or assist anyone in employing or
engaging any person employed or engaged by Tiffany or any Affiliate of Tiffany
within the then-preceding twelve (12) months, and with whom Participant had
material contact during his/her employment; or solicit, induce, recruit or
encourage any such person then employed or engaged by Tiffany or an Affiliate of
Tiffany to terminate his or her employment or engagement with Tiffany or such
Affiliate; or


ii.Do anything to divert or attempt to divert from Tiffany any business of any
kind, including, without limitation, to solicit or interfere with any customers,
clients, vendors, business partners or suppliers of Tiffany or any Affiliate of
Tiffany, in each case with whom Participant had contact during the twelve
(12)-month period prior to the end of his/her employment or with respect to whom
Participant possesses any Confidential Information.


(b)Participant acknowledges and agrees to follow the Tiffany & Co. Business
Conduct Policy - Worldwide and, if applicable, the Tiffany & Co. Code of
Business and Ethical Conduct for Directors, the Chief Executive Officer, the
Chief Financial Officer and All Other Officers of the Company, including without
limitation any provisions concerning the provision of other services to other
entities or persons while employed by Tiffany.


(c)If Participant holds or has at any time held a position with Tiffany (i) at
the level of Vice President or above or (ii) as a Managing Director of a retail
market, then Participant further agrees that:


i.Subject to the provisions of Section 2(c)(ii)-(iv), Participant shall not, for
the duration of the Covenant Term, directly or indirectly (whether as a
director, officer, consultant, principal, owner, member, partner, advisor,
financier,




















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     4



--------------------------------------------------------------------------------





employee, agent or otherwise) within the Restricted Territory organize,
establish, own, operate, manage, control, engage in, participate in, invest in,
permit his/her name to be used by, act as an advisor or consultant to, render
services for (alone or in association with any person, company, entity or firm,
or any division, segment, or part thereof) or otherwise assist, any person or
entity that engages in (or owns, invests in, operates, manages or controls any
venture or enterprise that engages or proposes to engage in):


A.The Wholesale Jewelry Trade,


B.The Retail Jewelry Trade,


C.Other Competitive Trade, if Participant has or had responsibility for
activities or operations similar to the Other Competitive Trade while employed
by Tiffany, or


D. The Luxury Retail Trade, if (1) Participant’s responsibilities in connection
with such Luxury Retail Trade include functions, divisions or departments that
are substantially similar to, or included within, Participant’s areas of
responsibility at Tiffany, and (2) 50% or more of Participant’s responsibilities
in connection with such Luxury Retail Trade involve Jewelry or are in service of
a business developing, designing, producing, or selling Jewelry.
    
ii.In the event that Participant’s employment is involuntarily terminated for
reasons other than Cause, or terminates voluntarily under circumstances
constituting a Designated Severance Event, the obligations set out above in
Section 2(c)(i) (collectively, the “Non-Compete Obligations”) shall terminate on
Participant’s Termination Date. (For the avoidance of doubt, however, the
remaining obligations set out in this instrument shall continue to apply for the
full duration of the Covenant Term.) In the event, however, that Participant’s
employment is involuntarily terminated for Cause, then the Non-Compete
Obligations and all other obligations under this instrument shall continue to
apply for the full duration of the Covenant Term, without further action or
payment by Tiffany.


iii.In the event that (A) Participant’s employment terminates for any reason
other than those set out in Section 2(c)(ii) and (B) the Non-Compete Obligations
are not waived in accordance with Section 2(d), then Tiffany shall, as
additional consideration for Participant’s compliance with the restrictions in
Section 2(c)(i), continue to pay a base salary to Participant, at a rate equal
to eighty percent (80%) of Participant’s base salary immediately prior to the
Termination Date, for the relevant portion of the remainder of the Covenant
Term. Such payment or payments will be made in accordance with Tiffany’s regular
payroll practices and will be subject to (X) Participant’s continued compliance
with all obligations set out in this instrument and (Y) required withholdings.
For the avoidance of doubt,


















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     5



--------------------------------------------------------------------------------





Tiffany’s obligation to make payments under this Section 2(c)(iii) shall cease
immediately upon any breach of this instrument, and, notwithstanding such
breach, Participant will remain bound by the obligations of Section 2(c)(i) and
all other obligations under this instrument to the extent not waived under
Section 2(d).


iv.Participant will provide a copy of this instrument to any subsequent or
prospective employer, person or entity to which Participant intends to provide
services that may conflict with any of Participant’s obligations hereunder. If
Participant resigns from Tiffany, Participant will advise Tiffany in writing of
the identity of Participant’s new employer, if any.


(d)The requirements of this Section 2 may be waived in whole or in part if
deemed by the Board to be in the best interests of Tiffany or any of its
Affiliates; provided, however, that if Participant is, on or within six months
prior to Participant’s Termination Date, a Senior Officer, then the provisions
of this Section 2 may only be waived by the Committee. For the avoidance of
doubt, any such waiver shall be in writing, and a waiver of any specific
provision of this instrument shall not be deemed to be or to result in a waiver
of any other provision.


(e)Notwithstanding any of the foregoing, the requirements of this Section 2
shall not prohibit an otherwise passive investment by Participant not exceeding
five percent of the outstanding securities of a publicly traded company.


3.Confidentiality. Participant acknowledges that Participant has had, and will
continue to have, access to Confidential Information, and Participant agrees as
follows:


(a)During Participant’s employment with Tiffany or any of its Affiliates,
Participant will use Confidential Information only in the performance of his/her
duties for Tiffany and its Affiliates, and shall protect Confidential
Information from disclosure in accordance with the Tiffany & Co. Business
Conduct Policy - Worldwide and, if applicable, the Tiffany & Co. Code of
Business and Ethical Conduct for Directors, the Chief Executive Officer, the
Chief Financial Officer and All Other Officers of the Company.


(b)Upon termination of Participant’s employment with Tiffany or any of its
Affiliates, Participant will return all materials containing or relating to
Confidential Information, together with all other property of Tiffany or its
Affiliates or any of their respective customers. Participant shall not retain
any copies or reproductions of correspondence, memoranda, reports, notebooks,
drawings, photographs, or other documents relating in any way to the affairs of
Tiffany or its customers, vendors or suppliers.


(c)Participant (i) will not use Confidential Information at any time for his/her
personal benefit, for the benefit of any other person, company, entity or firm,
or in any manner adverse to the interests of Tiffany, and (ii) will not disclose
Confidential Information except to authorized Tiffany personnel, unless Tiffany
expressly consents in
















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     6



--------------------------------------------------------------------------------





advance in writing or unless the Confidential Information becomes clearly of
public knowledge or enters the public domain other than through an unauthorized
disclosure by Participant or through a disclosure not by Participant which
Participant knew or reasonably should have known was an unauthorized disclosure.


(d)Any electronic accounts that Participant opens, handles or becomes involved
with on Tiffany’s behalf constitute Tiffany property. Participant will provide
all access codes, passcodes, and administrator rights to Tiffany at any time
during or after his/her employment or on demand.


(e)Notwithstanding this Section 3 or any other provision of this instrument,
nothing prohibits Participant or Participant’s counsel from communicating or
filing a charge with, providing information to, participating in an
investigation or proceeding conducted by, or receiving an award for information
from, any federal, state or local governmental agency or commission or any
self-regulatory organization, in each case without notice to Tiffany.


(f)Further, nothing prohibits Participant, if a former or current U.S. employee,
from disclosing to employees and others (including the media) information about
wages, benefits and other terms and conditions of employment; employee names,
addresses, telephone numbers, and non-Tiffany email addresses; and employee
lists, when exercising statutory rights to organize or to act for individual or
mutual benefit under the National Labor Relations Act or other laws, or to
exercise their rights under other applicable law.


(g)Participant acknowledges that Section 7 of the Defend Trade Secrets Act of
2016 and Title 18, Section 1833 (as amended) of the U.S. Code, provides that
Participant shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made: (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law; (ii) in a complaint or other
document filed in a lawsuit or proceeding if such filing is made under seal; or
(iii) to Participant’s attorneys to use such trade secret in connection with a
lawsuit for retaliation by Tiffany for reporting a suspected violation of law,
provided that Participant files any document containing such trade secret under
seal and does not disclose such trade secret, except pursuant to court order. 


4.Forfeiture and Enforcement.


(a)Participant agrees that the restrictions set forth in this instrument are
reasonable and necessary to protect the goodwill and other legitimate business
interests of Tiffany. In the event of breach or threatened breach by Participant
of the provisions set forth in this instrument, Participant acknowledges that
Tiffany will be irreparably harmed and that monetary damages (including payment
of the amounts provided for below in Section 4(b)) shall be an insufficient
remedy to Tiffany. Therefore, Participant consents to the enforcement of this
instrument by means of temporary or permanent injunction and














Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     7



--------------------------------------------------------------------------------





other appropriate equitable relief in any competent court, without Tiffany being
required to post a bond or other security.
  
(b)Notwithstanding the foregoing, in the event Participant breaches any of the
obligations set out in this instrument, Tiffany may also, at its election,
require the following in addition or as an alternative to the remedies provided
for in the above Section 4(a):


i.Participant shall forfeit and lose all rights under any Equity Award, whether
or not such Equity Award shall have vested, and such Equity Award shall
thereupon become null and void;


ii.Participant shall immediately pay to Tiffany the Proceeds of Equity Award for
(A) any grant of stock option or stock appreciation right that was exercised,
and (B) any grant of restricted stock or stock units that vested, in each case
within the period beginning 365 days prior to Participant’s Termination Date and
ending upon the expiration of the Covenant Term;


iii.If applicable, Participant shall forfeit any and all Excess DCRB
Contributions and Investment Fund performance credited to such contributions in
Participant’s Deferred Benefit Accounts that would otherwise be payable to
Participant or his Beneficiary under the Deferral Plan; and promptly repay to
Tiffany any amounts paid from any Excess DCRB Contributions and Investment Fund
performance credited to such contributions in Participant’s Deferred Benefit
Accounts that have been paid to Participant or his Beneficiary under the
Deferral Plan prior to such breach (for purposes of this Section 4(b)(iii),
capitalized terms shall have the meanings provided in the Deferral Plan);


iv.If applicable, Participant shall forfeit and lose any and all rights to any
current or future Benefit (as defined in the Excess Plan) under the Excess Plan;
and


v.Participant shall immediately (A) pay to Tiffany an amount equal to the amount
of any annual bonus or cash incentive award paid to Participant within 365 days
prior to Participant’s Termination Date, (B) forfeit payment of any annual bonus
or cash incentive award that has been earned in accordance with the terms of
such bonus or award, but remains unpaid, as of such Termination Date, and (C)
pay to Tiffany any amounts previously paid to Participant under Section
2(c)(iii) of this instrument. In the case of the foregoing clauses (A) and (C),
Tiffany shall be entitled to repayment of the gross amount of any such payments
made to Participant, subject to any obligation Tiffany may have to return to
Participant amounts previously withheld for taxes or other required
withholdings.


(c)The duration of Participant’s obligations under this instrument shall be
extended by the length of any period during which Participation is in breach of
any such obligations.
















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     8



--------------------------------------------------------------------------------





(d)The remedies set out in this Section 4 are in addition to any other legal or
equitable remedy available to Tiffany based on this instrument, applicable law
or otherwise, all of which are hereby reserved. If any provision set forth in
this instrument is deemed invalid, illegal or unenforceable based upon duration,
geographic scope or otherwise, Participant agrees that such provision shall
nonetheless remain valid and fully effective, but will be considered modified to
make it enforceable to the fullest extent permitted by law. In the event that
one or more of the provisions contained in this instrument shall for any reason
be held unenforceable in any respect under applicable law, then (i) it shall be
enforced to the fullest extent permitted under applicable law, and (ii) such
unenforceability shall not affect any other provision of this instrument, but
this instrument shall then be construed as if such unenforceable portion(s) had
never been contained herein.


5.Procedure to Obtain Determination. Should Participant wish to obtain a
determination that any proposed employment, disclosure, activity, arrangement or
association (each a “Proposed Transaction”) is not prohibited hereunder,
Participant shall direct a written request to the Board. Such request shall
fully describe the Proposed Transaction. Within 30 days after receipt of such
request, the Board may (a) issue such a determination in writing, (b) issue its
refusal of such request in writing, or (c) issue a written request for more
written information concerning the Proposed Transaction. In the event that
alternative (c) is elected (which election may be made on behalf of the Board by
the Legal Department of Tiffany without action by the Board), any action on
Participant’s request will be deferred for ten (10) days following receipt by
said Legal Department of the written information requested. Failure of the Board
to act within any of the time periods specified in this Section 5 shall be
deemed a determination that the Proposed Transaction is not prohibited
hereunder. A determination made or deemed made under this Section 5 shall be
limited in effect to the Proposed Transaction described in the submitted
materials and shall not be binding or constitute a waiver with respect to any
other Proposed Transaction, whether proposed by such Participant or any other
Person. In the event that Participant wishes to seek a determination that
employment with a management consulting firm, an accounting firm, a law firm or
some other provider of consulting services to a wide variety of clients will not
be prohibited hereunder should such firm, at some unspecified time, provide
services to a Person in the Retail Jewelry Trade, the Wholesale Jewelry Trade,
Other Competitive Trade or the Luxury Retail Trade, Participant may seek a
determination hereunder; in submitting such a Proposed Transaction, Participant
should specify the extent that Participant will be involved in or can be
excluded from involvement in the provision of such services. In making any
determination under this Section 5, the Board shall not be deemed to be acting
as a fiduciary with respect to Participant or any beneficiary of Participant and
shall be under no obligation to issue a determination that any Proposed
Transaction is not prohibited hereunder. If Participant is a Senior Officer at
the time any determination under this Section 5 is requested, such a request
shall be directed to the Committee, and actions and determinations described in
this Section 5 shall be conducted by such Committee.


6.Arbitration and Equitable Relief. Participant and Tiffany agree that any and
all disputes arising out or relating to the interpretation or application of
this instrument, including any dispute concerning whether any conduct is in
violation of Section 2 or 3, shall be subject to arbitration under the then
existing Employment Arbitration Rules of the American Arbitration Association.
Arbitration proceedings shall be conducted by one arbitrator mutually selected
by














Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     9



--------------------------------------------------------------------------------





Participant and Tiffany or, if the parties are unable to agree, the default
selection procedure of such Rules. Unless the parties agree otherwise, the
location of the arbitration proceedings will be no more than 45 miles from the
last principal place of Participant’s employment with Tiffany; however, if
Participant’s last principal place of employment was outside the U.S., then the
location will be New York, New York (or such other location as may be required
by applicable law). Without limit to the arbitrator’s general authority, the
arbitrator shall have the right to order reasonable discovery and decide
dispositive motions. The final decision of the arbitrator shall be binding and
enforceable without further legal proceedings in court or otherwise, provided
that either party to such arbitration may enter judgment upon the award in any
court having jurisdiction. The final decision arising from the arbitration shall
be accompanied by a written opinion and decision which shall state the essential
findings of fact and conclusions of law. The cost of the arbitrator and the
arbitration shall be borne by Tiffany, but each party to the arbitration shall
bear its own attorney’s fees. Notwithstanding any provision in this Section 6,
the requirement to arbitrate disputes shall not apply to any action to enforce
this instrument by means of temporary or permanent injunction or other
appropriate equitable relief, in which case the parties expressly consent to
such a dispute being brought in a court of law with competent jurisdiction.


7.Miscellaneous Provisions.     


(a)Tiffany may assign its rights to enforce this instrument to any of its
Affiliates. Participant understands and agrees that the promises in this
instrument are for the benefit of Tiffany and its Affiliates and for the benefit
of their successors and assigns.


(b)Any determination made by the Board or Committee, as applicable, under
Section 5 above shall bind Tiffany and its Affiliates.


(c)The laws of the State of New York, without giving effect to its conflicts of
law principles, govern all matters arising out of or relating to this instrument
and all of the prohibitions and remedies it contemplates, including, without
limitation, its validity, interpretation, construction, performance and
enforcement.


(d)Each Person giving or making any notice, request, demand or other
communication (each, a “Notice”) pursuant to this instrument shall give the
Notice in writing and use one of the following methods of delivery (each of
which for purposes of this instrument is a writing): personal delivery;
registered or certified mail, in each case postage prepaid and return receipt
requested; or nationally recognized overnight courier, with all fees prepaid.


(e)Each Person giving a Notice shall address the Notice to the recipient at the
address given on the signature page of this instrument or to a changed address
designated in a Notice.


(f)A Notice is effective only if the person giving the Notice has complied with
subsections (d) and (e) and if the recipient has received the Notice. A Notice
is deemed to have been received upon receipt as indicated by the date on the
signed receipt; provided, however, that if the recipient rejects or otherwise
refuses to accept the Notice, or if the
















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     10



--------------------------------------------------------------------------------





Notice cannot be delivered because of a change in address for which no Notice
was given, then upon such rejection, refusal or inability to deliver, such
Notice will be deemed to have been received. If any Notice is received after
5:00 p.m. on a business day where the recipient is located, or on a day that is
not a business day where the recipient is located, then the Notice shall be
deemed received at 9:00 a.m. on the next business day where the recipient is
located.


(g)This instrument shall not be amended except by a subsequent written
instrument that has been executed by Participant and on behalf of Tiffany by a
duly authorized officer of Tiffany. Participant’s obligations under this
instrument may not be waived, except pursuant to a writing executed on behalf of
Tiffany or as otherwise provided in Sections 2(d) or 5 above. Tiffany’s failure
to enforce any provision of this instrument shall not be construed as a waiver
of that provision, nor prevent Tiffany thereafter from enforcing that provision
or any other provision of this instrument.


(h)All prior and contemporaneous negotiations, agreements between the parties or
instruments executed by Participant concerning post-employment restrictive
covenants applicable to Participant are expressly merged into and superseded by
this instrument; provided, however, that in the event Participant is subject to
restrictive covenants set forth in an individual employment or similar
agreement, all terms and conditions of such covenants shall remain in force and
effect (including without limitation provisions concerning the duration of such
covenants) and, to the extent there is a conflict between the preexisting
covenants and the covenants set forth herein, the covenants set forth herein
shall supersede and govern, but only with respect to application and enforcement
of the provisions set forth in Section 4 above.


(i)Any reference in this instrument to the singular includes the plural where
appropriate, and any reference in this instrument to the masculine gender
includes the feminine and neuter genders where appropriate. The descriptive
headings of the sections of this instrument are for convenience only and do not
constitute part of this instrument.


(j)This instrument is intended to comply with Code Section 409A or an exemption
thereunder and shall be construed and administered in accordance with Code
Section 409A. Payments under this instrument may only be made upon an event and
in a manner that complies with Code Section 409A or an applicable exemption. Any
payments under this instrument that may be excluded from Code Section 409A
either (if applicable) as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Code Section 409A to
the maximum extent possible. For purposes of Code Section 409A, each payment
provided under this instrument shall be treated as a separate payment.
Notwithstanding the foregoing, Tiffany makes no representations that any payment
provided under this instrument complies with Code Section 409A and in no event
shall Tiffany be liable for all or any portion of any taxes, penalties, interest
or other expenses that may be incurred by or on behalf of a Participant on
account of non-compliance with Code Section 409A. Notwithstanding anything
herein to the contrary, if, on the Termination Date, Participant is a Specified
Employee, and the deferral of any payments otherwise payable hereunder as a
result of termination of employment is
















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     11



--------------------------------------------------------------------------------





necessary in order to prevent any accelerated or additional tax under Code
Section 409A, then Tiffany will defer such payments until the date that is the
first business day of the seventh month following the Termination Date (or the
earliest date as is permitted under Code Section 409A).


IN WITNESS WHEREOF, this instrument has been executed on the date first written
above.




Participant




__________________________
Name:
    
Notice Address:


__________________________


__________________________


__________________________




Accepted and agreed as to Sections 6 and 7 only
Tiffany and Company






By:______________________
Name:
Title:


Notice Address:


The Board of Directors
Tiffany and Company
Care of:     
Legal Department
200 Fifth Avenue
New York, NY 10010     


















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     12



--------------------------------------------------------------------------------





Appendix I -- Definitions
“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.
“Approved Broker” means one or more securities brokerage or financial services
firms designated by Parent from time to time.
“Cause” shall mean a termination of employment which is the result of:
(i)
Participant’s conviction or plea of guilty or nolo contendere to a felony or any
other crime involving financial impropriety or moral turpitude which would tend
to subject Parent or any Affiliate of Parent to public criticism or to
materially interfere with Participant’s continued employment;



(ii)
Participant's willful and material violation of (A) Parent’s Business Conduct
Policy - Worldwide or (B) if applicable, Parent’s Code of Business and Ethical
Conduct for Directors, the Chief Executive Officer, the Chief Financial Officer
and All Other Officers of the Company, in each case as such policy may be
amended from time to time;



(iii)
Participant’s willful failure, or willful refusal, to substantially perform or
attempt to substantially perform his or her duties or all such proper and
achievable directives issued by Participant’s manager or the Parent Board (other
than any such failure resulting from incapacity due to physical or mental
illness, or any such refusal made in good faith because Participant believes
such directives to be illegal, unethical or immoral), provided Participant
receives written notice demanding substantial performance and fails to comply
within ten (10) business days of such demand;

(iv)
Participant’s gross negligence in the performance of Participant’s duties and
responsibilities that is materially injurious to Parent or any Affiliate of
Parent;



(v)
Participant’s willful breach of any material obligation that Participant has to
Parent or any Affiliate of Parent under any written agreement with Parent or
such Affiliate;



(vi)
Participant's fraud, dishonesty, or theft with regard to Parent or any Affiliate
of Parent; and



(vii)
Participant’s failure to reasonably cooperate in any investigation of alleged
misconduct by Participant, or by any other employee of Parent or any Affiliate
of Parent.



For purposes of the foregoing, no act or failure to act on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by Participant in
bad faith toward, or without reasonable belief that his or her action or
omission was in the best interests of, Parent or any Affiliate of Parent.
















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     13



--------------------------------------------------------------------------------





“Change in Control” shall mean the occurrence of any of the following:


(i)
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding (i) Parent or any of its Affiliates, (ii) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly by
stockholders of Parent in substantially the same proportions as their ownership
of Parent, or (v) any surviving or resulting entity or ultimate parent entity
resulting from a reorganization, merger, consolidation or other corporate
transaction referred to in clause (iii) below that does not constitute a Change
in Control under clause (iii) below) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Parent representing thirty-five percent (35%) or more of the
combined voting power of Parent’s then outstanding securities entitled to vote
in the election of directors of Parent;



(ii)
If the individuals who, as of March 16, 2016, constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Parent Board, provided that any person becoming a director
subsequent to such date whose election, or nomination for election by the
Parent’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board;



(iii)
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to the consummation of such transaction
would not, immediately after the consummation of such transaction, own more than
fifty percent (50%) of the combined voting power of the surviving or resulting
Person or ultimate parent entity resulting from such transaction, as the case
may be; or

 
(iv)
Assets representing fifty percent (50%) or more of the consolidated assets of
Parent and its subsidiaries are sold, liquidated or distributed in a transaction
(or series of transactions within a twelve (12) month period), other than such a
sale or disposition immediately after which such assets will be owned directly
or indirectly by the stockholders of Parent in substantially the same
proportions as their ownership of the common stock of Parent immediately prior
to such sale or disposition.



    “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.


“Committee” means the Compensation Committee of the Parent Board and/or the
Stock Option Subcommittee thereof.




















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     14



--------------------------------------------------------------------------------





“Common Stock” shall mean the common stock of Parent.

“Disability” shall mean Participant’s incapacity due to physical or mental
illness which causes Participant to be absent from the full-time performance of
Participant’s duties with Employer for six (6) consecutive months; provided,
however, that Participant shall not be determined to be subject to a Disability
unless Participant fails to return to full-time performance of Participant’s
duties with Employer within thirty (30) days after Employer delivers a written
notice to Participant advising Participant of the impending termination of his
or her employment due to Disability.


“Eligible Termination” shall mean the involuntary termination of Participant’s
employment without Cause, provided that at the time of such termination
Participant is a Senior Officer and has completed at least ten (10) years of
service as a Senior Officer.


“Employer” shall mean the Affiliate of Parent that employs Participant from time
to time, and any successor to its business and/or assets by operation of law or
otherwise.


“Employment Agreement” shall mean a written agreement or offer letter between a
Participant and an Employer.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor act or provisions thereto.


“Good Reason” means any one or more of the following actions taken without
Participant’s consent:


(i)
a material adverse change in Participant’s duties, authority, responsibilities
or reporting responsibility;



(ii)
a failure of any successor to Employer or Parent (whether direct or indirect and
whether by merger, acquisition, consolidation, asset sale or otherwise) to
assume in writing any obligations arising out of any agreement between Employer
or Parent and Participant;



(iii)
any other action or inaction that constitutes a material breach by Employer or
Parent of any agreement between Participant and Employer. For the avoidance of
doubt, any payout of a short-term incentive or annual bonus for a given fiscal
year which is less than the target shall not constitute Good Reason, provided
that such lower payout is based upon the failure to meet pre-determined
performance goals or a good faith determination by Employer or the Committee of
Parent Board that Parent’s financial performance or Participant’s personal
performance did not warrant a greater payout;



















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     15



--------------------------------------------------------------------------------





(iv)
Parent’s failure to comply with the terms of any equity award granted to or
required by contract to be granted to Participant; or



(v)
the relocation of Employer’s office where Participant was based immediately
prior to a Change in Control to a location more than fifty (50) miles away, or
should Employer require Participant to be based more than fifty (50) miles away
from such office (except for required travel on Employer’s business to an extent
substantially consistent with Participant’s customary business travel
obligations in the ordinary course of business prior to a Change in Control).



Notwithstanding the foregoing, Participant must give written notice to the
Corporate Secretary of Parent of the occurrence of an event or condition that
constitutes Good Reason no later than ninety (90) days following the occurrence
of such event or condition, and Employer shall have thirty (30) days from the
date on which such written notice is received to cure such event or condition. 
If Employer is able to cure such event or condition within such 30-day period
(or any longer period agreed upon in writing by Participant and Employer), such
event or condition shall not constitute Good Reason hereunder.  If Employer
fails to cure such event or condition, Participant’s termination for Good Reason
shall be effective immediately following the end of such 30-day cure period (or
any such longer period agreed upon in writing by Participant and Employer).
        
“Incumbent Board” shall have the meaning provided in sub-section (ii) of the
definition entitled “Change in Control.”


“Involuntary Termination” means, following a Change in Control, (i) Employer’s
involuntary termination of Participant’s employment without Cause, or (ii)
Participant’s resignation from Employer due to Good Reason within one year
following such Change in Control.


“Parent” shall mean Tiffany & Co.


“Parent Board” shall mean the Board of Directors of Parent.
    
“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Retirement” shall mean Participant’s voluntary resignation from employment with
Employer after reaching age 65, or after reaching age 55 if Participant has
completed 10 years of employment with Employer prior to Participant’s
Termination Date.


“Senior Officer” means an officer of Parent appointed by the Parent Board and
having one or more of the following titles: Senior Vice President, Executive
Vice President, or Chief Executive Officer.






















Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     16



--------------------------------------------------------------------------------





“Separation from Service” means a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).


“Severance Plan” means a written severance plan or program adopted by Parent or
an Affiliate of Parent, including without limitation the Tiffany & Co. Executive
Severance Plan and the Tiffany and Company Severance Plan, in each case as
amended from time to time.


“Share” means a share of Common Stock.


“Specified Employee” means a “specified employee” as defined in Code Section
409A(a)(2)(B)(i).


“Terminating Transaction” shall mean any one of the following:


(i)    the dissolution or liquidation of Tiffany & Co.;


(ii)    a reorganization, merger or consolidation of Tiffany & Co. with one or
more Persons as a result of which Tiffany & Co. goes out of existence or becomes
a subsidiary of another Person; or


(iii)     upon the acquisition of substantially all of the property or more than
eighty percent (80%) of the then outstanding stock of Tiffany & Co. by another
Person;


provided that none of the foregoing transactions (i) through (iii) will be
deemed to be a Terminating Transaction, if as of a date at least fourteen (14)
days prior to the date scheduled for such transaction provisions have been made
in writing in connection with such transaction for the assumption of the Grant
or the substitution for the Grant of a new grant covering the publicly-traded
stock of a successor Person, with appropriate adjustments as to the number and
kind of shares.


“Termination Date” shall mean the first day on which Participant’s employment
with Employer terminates for any reason; provided that a termination of
employment shall not be deemed to occur by reason of the transfer of employment
between Employers; and further provided that such employment shall not be
considered terminated while Participant is on a leave of absence approved by
Employer or required by applicable law. If, as a result of a sale or other
transaction, Employer ceases to be an Affiliate of Parent, the occurrence of
such transaction shall be treated as the Termination Date, and Participant’s
employment will be deemed to have been involuntarily terminated without cause.


“Tiffany & Co.” shall mean Tiffany & Co., a Delaware corporation.




Form of Non-Competition and Confidentiality Covenants, October 16,
2019                     17

